Citation Nr: 1523239	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 2004 rating decision that denied service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

The Veteran served on active duty from September 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that an October 2004 rating decision that denied service connection for PTSD did not contain CUE.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection for PTSD finding, as relevant here, that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV.

2.  The correct law, as it was known at the time was not applied and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the October 2004 adjudication.


CONCLUSION OF LAW

The October 2004 rating decision that denied service connection for PTSD contains CUE. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Historically, in an October 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD and notice of this decision was mailed to the veteran from the RO dated on October 22, 2004.  The veteran's notice of disagreement (NOD) was received by the RO on January 21, 2005.  A statement of the case was issued by the RO on June 3, 2005.  However, as determined by the Board in a January 2009 decision, the Veteran did not file a timely appeal.  Absent a timely substantive appeal, the October 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014). 

In March 2006 the Veteran essentially sought to reopen his service connection claim for PTSD. In a July 2006 rating decision issued to him in the following month, the RO determined that new and material evidence had not been received to reopen the service connection claim for PTSD.  

At any rate, based on an August 2006 letter in which the Veteran claimed CUE in the October 2004 and August 2006 rating decisions, the Board in its 2009 decision referred the Veteran's claim of CUE to the RO for the appropriate development.  

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a) (2014). 

The Veteran in this case contends that the RO committed CUE in its October 2004 and August 2006 rating decisions which denied service connection for PTSD.  For the reasons set forth below, the Board agrees that the October 2004 rating decision contains CUE, and as will be discussed in further detail below, the favorable decision herein renders moot the issue of whether the August 2006 rating decision contains CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claim.

The record reflects that, in May 2004, VA received the Veteran's claim of entitlement to service connection for PTSD.

In a September 2004 stressor statement, the Veteran indicated that while stationed at Fort Eustis, VA in the 155th Transportation Company from 1983 to 1987, he recalled a fellow soldier (the unit armorer of the HHC 24th Transportation Battalion) committed suicide by shooting himself in the head.  In addition, he recalled that in March 1986 while still stationed at Fort Eustis a male soldier committed suicide by hanging himself in his room which was located just three doors down the hall from his room.  Lastly, the Veteran reported that a female soldier at Fort Eustis was killed by a forklift while working in the unit motor pool.  

Along with the September 2004 statement, the Veteran submitted:  a).  copy of a DA Form 2496, Disposition Form, which reflects that the identified female soldier was attached to the 155th Transportation  Company and received a promotion in September 1984; and b).  a copy of a Social Security Death Index record reflecting the March 1986 death of the identified female soldier.  The Veteran stated that his reported tragedies still bother him.  He also indicated that he was being treated for PTSD.

According to a September 2004 buddy statement, J.B, a fellow soldier, stated that he served with the Veteran from 1983 to 1987.  He stated that while stationed at Fort Eustis with the Veteran, they witnessed several horribly distressing events.  In this regard, he noted that in March 1986 a comrade from their unit committed suicide on the base by hanging himself and that incident "shook us to the core."   He also stated that on another occasion, he and the Veteran witnessed a female service member get crushed by a fork lift. 

In response to the RO's duty to assist letter, the Veteran submitted medical evidence showing that he had received an Axis I diagnosis of chronic, severe PTSD from a J.C.L., M.D., a private psychiatrist associated with Goldsboro Psychiatric Clinic, P.A. in Goldsboro, NC.  See July 2004 private psychiatric evaluation report.  This PTSD diagnosis was based on the Veteran's report of witnessing the deaths of several fellow soldiers - two committed suicide and a woman was crushed by heavy machinery.  It was noted that the Veteran witnessed some of these deaths or the aftermath.   Dr. J.C.L. stated that this service-connected PTSD severely compromised the Veteran in his ability to sustain social and work relationships, thereby making him permanently disabled.

In denying the service connection claim for PTSD in the October 2004 rating decision, the RO reasoned that the Veteran's reported distressing events were not considered to be stressors resulting in PTSD. In this regard, the RO noted that second-hand knowledge of the death of another is not considered to be considered a stressor.  The RO noted that the Veteran's service treatment records showed no evidence of a medical change in behavior which might have been the result of experiencing a distressing event.  Lastly, the RO considered the PTSD diagnosis rendered by Dr. J.C.L., but discounted it reasoning that diagnosis was provided after only a single examination and there was no indication that it was made based on the diagnostic criteria of the DSM-IV.  The RO also noted that there was no indication of any diagnostic testing administered to the Veteran.  Lastly, the RO noted that while Dr. J.C.L. noted that the Veteran's diagnosis of PTSD was based on the Veteran's reported stressor of witnessing the deaths of several soldiers, the Veteran did not have a similar stressor statement from the Veteran.  

The relevant laws and regulations governing service connection in effect when the October 2004 and August 2006 rating decisions were adjudicated are the same as they are currently.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, in October 2004, service connection for PTSD required, in pertinent part, medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

More specifically, the granting of service connection for PTSD pursuant to 38 C.F.R. § 3.304(f) requires a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), not just the mere manifestation of symptoms even if later determined to be associated with this eventual diagnosis.  There need not be a "clear" diagnosis, but there at least has to be a definitive diagnosis according to 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all diagnoses must conform to or be in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM). 38 C.F.R. § 3.304(f). 

In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM criteria in diagnosing PTSD. Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM as a basis for returning a VA examination for clarification.  Id.  (citing 38 C.F.R. § 4.125(a) ).  

Upon review of the claims file and the laws and regulations in effect in October 2004, the Board finds that the RO improperly used the DSM as a basis for rejecting the favorable medical evidence presented by Dr. J.C.L. Notably, the law provides that a diagnosis of PTSD is presumably in accordance with the DSM criteria, both insofar as the adequacy and sufficiency of the stressors claimed.  For this reason, the Board finds that the correct law and regulations, as they were known at the time of the October 2004 adjudication, were not applied; the first prong of the Russell test is therefore satisfied.  Moreover, the second prong is satisfied because the RO's error in misapplying the law and regulations manifestly changed the outcome of the case.  Thus, the error is undebatable and, had it not been made, would have "manifestly changed the outcome" of the decision, based upon the record and law that existed at the time. 

Based on the record, as well as the laws and regulations as they existed in October 2004, the Board concludes that the October 2004 denial of entitlement to service connection for PTSD was clearly and unmistakably erroneous.  The Veteran's appeal is therefore granted.

As this finding grants service connection stemming from the Veteran's May 2004 service connection claim, the maximum benefit available has been awarded and discussion of whether there was CUE in the August 2006 decision is moot. Cf. Pirkl v. Shinseki, 718 F.3d 1379, 1385 (2013) (holding "that the regional office, in implementing the Board's finding of CUE, was required to consider the effects of that CUE finding on the legal and factual basis of the subsequent rating decisions.)


ORDER

The October 2004 RO decision denying service connection for PTSD contains CUE; the Veteran's appeal is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


